DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have a depositor, solid state thermal conductor, and top portions such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejections, based on United States Patent Application No. 2013/0167771 to Yamaguchi et al and separately also United States Patent Application No. 2012/0204796 to Ruda Y Witt et al is presented below.
	It is further noticed that the teachings of Paisley have been further considered and used to reject Claims 1-3 below, as per the rejection below, to address the newly amended claims.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one end of the positioning structure is disposed in a center of the top portion while another end of the positioning structure abuts against a center of the second tray” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specifically, it is noted that the positioning structure in the figures are in a center of the recess in the top portion (vs. the center of the portion) in order to also abut the center of the second tray, as there are a plurality of positioning structures that also go in the recesses and the plurality of second trays. This claim limitation appears to thus be a typo, as per the Claim Objection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim appears to have a typo and should read “one end of the positioning structure is disposed in a center of the recess on the top portion” or an equivalent thereof to correspond to the Figures, which would thus eliminate the Drawing objection above.  Appropriate correction is required. 
For the purposes of examining based on the merits, the claim will be interpreted as having “one end of the positioning structure is disposed in a center of the recess on the top portion.”

Examiner’s Note on Claim Interpretation
	The Examiner notes that the Applicant has amended claims to include the term “depositor” and a “solid state thermal conductor” which are not positively recited in the Specification. For the purposes of examining based on the merits, the term “depositor” will be interpreted as the deposition apparatus 205 which has some kind of heating module as it heats 201 [0019] and the term of a “solid state thermal conductor” is the heat conducting structure in the Specification [0020-0021].
Even though these term does not invoke 112(f) claim interpretation, the Examiner is making this interpretation of the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 A positioning structure in claims 4 and 12, interpreted as structure 207, a column [0022].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2013/0167771 to Yamaguchi et al.
In regards to Claim 1, Yamaguchi teaches a tray structure Fig. 1 adapted to be disposed on a depositor (heater of 15, interpreted as such as the deposition apparatus was only characterized in the Specification as heating [0019]), the tray structure comprising: a first tray 11, disposed on the depositor (as it is directly above 15) for control of temperature by the depositor (as it heats the substrate [0028]), the first tray comprising: a top portion (top of 11 not facing 15), disposed on a top surface of the first tray; and at least one solid state thermal conductor (carbon plate of 23 [0029]), disposed in a recess (11a, concave portion) of the top portion (as it opposite from facing on 15); and a second tray (21, substrate retaining member), disposed on the top portion and the at least one solid state thermal conductor (as shown in Fig. 1, [0023-0049]).  
In regards to Claim 2, Yamaguchi teaches the at least one solid state thermal conductor 23 is disposed on a bottom surface of the recess of the top portion (as it contacts 11a).
In regards to Claim 3, Yamaguchi teaches a ratio of the height of the at least one solid state thermal conductor to the depth of the recess is greater than or equal to 0.1 and is less than or equal to 1.5 in a normal direction of the first tray, as 23 appears to be around 0.5 the depth of 11a.
 
Claims 1-3 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2003/0188687 to Paisley et al.
In regards to Claim 1, Paisley teaches a tray structure 100 Fig. 2-12 are adapted to be disposed on a depositor (heater of coil 16 in Fig. 2, where 100 is on the bottom inner surface of 16), the tray structure comprising: a first tray 150, disposed on the depositor for control of temperature by the depositor (as it is on the interior bottom surface of 16), the first tray comprising: a top portion (top surface of 150), disposed on a top surface of the first tray (as it is the top surface of 150); and at least one solid state thermal conductor (130, made out of graphite, [0046]), disposed in a recess 160, 162 of the top portion (top of 150); and a second tray 180, disposed on the top portion and the at least one solid state thermal conductor (as 180 is on top of 130 and 150, [0024-0069]).
In regards to Claim 2, Paisley teaches the at least one solid state thermal conductor 130 is disposed on a bottom surface of the recess of the top portion (as it rests within and close to the bottom of 160).
In regards to Claim 3, Paisley teaches a ratio of the height of the at least one solid state thermal conductor to the depth of the recess is greater than or equal to 0.1 and is less than or equal to 1.5 in a normal direction of the first tray, as is mostly covers the depth of the recess of 160, 162 but less than half of it protrudes above the recess, as shown in Fig. 12.  

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2012/0204796 to Ruda Y Witt et al (hereinafter Witt).
In regards to Claim 1, Witt tray structure Fig. 1-4, 8 adapted to be disposed on a depositor (in the form of heaters [0032], which is supported in the instant application above), the tray structure comprising: a first tray 1, disposed on the depositor (as 1 is directly over 2) for control of temperature by the depositor (as it heats the tray), the first tray comprising: a top portion (top surface of 1), disposed on a top surface of the first tray; and at least one solid state thermal conductor 15 (made out of metal or graphite [0003]), disposed in a recess (pocket of 4 which has the recess for 15) of the top portion; and a second tray 2, disposed on the top portion and the at least one solid state thermal conductor (as 2 is on 4 and 15, [0001-0050).  
In regards to Claim 2, Witt teaches the at least one solid state thermal conductor 15 is disposed on a bottom surface of the recess of the top portion (as shown in Fig. 4).  
In regards to Claim 3, Witt teaches a ratio of the height of the at least one solid state thermal conductor to the depth of the recess is greater than or equal to 0.1 and is less than or equal to 1.5 in a normal direction of the first tray (as shown in Fig. 4, where the ring hits the bottom of the pocket of 4 in hole/recess for 15, where 15 goes into a groove of the recess and above into a recess of 2, which is larger than 0.1 and less than 1.0).  
In regards to Claim 4, Witt teaches top portion further comprises a positioning structure (shaft 20, centering pin), one end of the positioning structure is disposed in a center of the recess on top portion (as shown in Fig. 4) while another end of the positioning structure abuts against a center of the second tray (as shown in Fig. 4), and the at least one solid state thermal conductor 15 is disposed symmetrically with respect to the positioning structure (as it is a ring that encircles 15 in Fig. 4).
In regards to Claim 7, Witt teaches that on a surface perpendicular to a normal direction of the first tray, an area of the at least one solid state thermal conductor is less than or equal to 5% of an area of the first tray, is less than or equal to 10% of an area of the top portion, and falls within a range of 50% to 90% of an area of the recess (as it is placed at the diameter range of C as shown in Fig. 4, the area of the solid state thermal conductor that is placed is a small fraction of the space occupied by the recess, such that is less than 5% of the first tray and the area of the top portion, as shown in the overlapping structures in Fig. 1-3, as 15 is close to 11 and appears to overlap by less than 1% in surface area).
In regards to Claim 8, Witt teaches the top portion further comprises a plurality of airflow recesses 11, 12 and the top portion further comprises a plurality of additional solid state thermal conductors (in the form of protrusions 42 Fig. 4, 8, that are formed of graphite [0003, 0032]) disposed on bottom surfaces of the plurality of airflow3Customer No.: 31561Docket No.: 098119-US-PA Application No.: 16/882,555recesses (as they are formed in the pocket along with the recesses therein), the heat conductivity of each of the plurality of additional solid state thermal conductors being less than or equal to heat conductivity of the at least one solid state thermal conductor, (as they are both made out of graphite [0003, 0032]), as broadly recited in the claim.
In regards to Claim 9, Witt teaches a top portion further comprises a plurality of additional solid state thermal conductors (in the form of protrusions 42 Fig. 4, 8, that are formed of graphite [0003, 0032]) disposed outside the recess of the top portion (as they are formed separate of the recess for 15), heat conductivity of each of the plurality of additional solid state thermal conductors being less than or equal to heat conductivity of the at least one solid state thermal conductor, (as they are both made out of graphite [0003, 0032]), as broadly recited in the claim.
In regards to Claim 10, Witt teaches on a surface perpendicular to a normal direction of the first tray, a total area of the plurality of additional solid state thermal conductors is less than an area of the at least one solid state thermal conductor (as shown in the plan view of Fig. 8, where 42 lies within the rings of 39, 11 which surround ring 15 in Fig. 4).  
In regards to Claim 11, Witt teaches the top portion further comprises at least one blow hole 5, 6 for gas, a ratio of a distance between the at least one solid state thermal conductor and the second tray to a distance between a top surface of the top portion and the second tray falls within a range of 0.1 to 1.5 in a normal direction of the first tray, as there is a gap 18 that appears to have the same depth as the gap between 2 and 1 in Fig. 8, i.e., a ~1.0 ratio of distance in Fig. 8.
Witt does not expressly teach the at least one blow hole blows air.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of gas is not considered a positive limitation and the apparatus of Witt would be capable of processing gas, based on user selection of the type of gas, such as air, there being no structural limitations in the claims to prevent this otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0204796 to Ruda Y Witt et al (hereinafter Witt) in view of United States Patent Application No. 2003/0188687 to Paisley et al.
The teachings of Witt are relied upon as set forth in the above 102 rejection.
 In regards to Claim 5, Witt teaches wherein a distance between the second tray and the at least one solid state thermal conductor is greater than 0 cm, as shown in Fig. 4 (as 15 is within the second tray 2 with a gap, as shown in Fig. 6, as broadly recited in the claim and as per the teachings of the gap for gas that there is must be a gap and it can be adjusted [0016-0046]).   
Witt does not expressly teach the distance is less than or equal to 1 cm in a normal direction of the first tray.
Paisley teaches a tray structure Fig. 3, 4, 12 adapted to be disposed on a deposition apparatus (structure of base 150, in the deposition apparatus of Fig. 3, [0003] and thus also capable of being part of the deposition apparatus as a whole, such that it is capable of implicitly deposition), the tray structure comprising: a first tray 130, disposed on the deposition apparatus for control of temperature by the 5deposition apparatus (as implied by the flow of gas which transfer the heat of the reactants and improves the temperature profile of the gas flow [0066]), the first tray comprising: a first carrying portion (top surface area of 130 that is formed by 190 as it is a pocket for carrying 180), disposed on a top surface of the first tray (as shown in Fig. 12); (as shown in Fig. 12, [0024-0069]).
Paisley teaches a depth of the pocket “A” is 0.1-0.3 inches [0039] with groove depth “C” of 0.002-0.020 inches [0042] and that the depth of “F” is 0.006-0.080 inches. 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Witt by changing the unknown gap height to 0.002-0.080 inches, or less than 1 cm, as per the teachings of Paisley, as an art analogous height for the gas flow gap. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143 Motivation A.
In regards to Claim 6, Witt further teaches that a height of the one solid state thermal conductor fills a recess (hole for 15) as well as a recess in the second tray excluding a gap (see 18 in Fig. 6), such that the distance is between 17 and the floor of 16 is greater than the overall height of the solid state thermal conductor.  Witt also further teaches the height of 15 in Fig. 6 is generally the same height of second tray, i.e., the pocket recess depth.
Witt does not expressly teach that a ratio of the height of the at least one solid state thermal conductor to a distance between the second tray and the bottom surface of the recess falls within a range of 0.2 to 0.8 in a normal direction of the first tray.  
However, as Paisley teaches the gap can be 0.002-0.080 inches and the overall pocket depth is 0.1 inches, such that the calculated depth of the 16-17 is 0.18 inches and the overall height of the solid state thermal conductor of 0.1 inches, such that 0.1:0.18 = 0.56.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Witt by changing the unknown gap height to 0.002-0.080 inches, or less than 1 cm, and the overall dimensions of the solid state thermal conductor as per the teachings of Paisley, as an art analogous height for the gas flow gap, and modifying as needed as part of a designed gap, thus fulfilling the ranges as claimed. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143 Motivation A.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0204796 to Ruda Y Witt et al (hereinafter Witt) in view of United States Patent No. 5226383 to Bhat.
The teachings of Witt are relied upon as set forth in the above 102 rejection.
In regards to Claim 12, Witt teaches a tray structure Fig. 1-8 adapted to be disposed on a depositor ((in the form of heaters [0032], which is supported in the instant application above), the tray structure comprising: a tray 1, disposed on depositor for control of Application No.: 16/882,555temperature by the depositor (as it heats the tray), the tray comprising: a top portion (top surface of 1), disposed on a top surface of the tray; at least one solid state thermal conductor 15, disposed in a central recess of the top portion (pocket of 4 which has the recess for 15); and a positioning structure 20, disposed in the central recess of the top portion, the at least one solid state thermal conductor being disposed symmetrically with respect to the positioning structure (as it is a ring that surrounds the pin), wherein a projected area of the solid state thermal conductor on the 
Witt does not expressly teach the heat conductivity of the solid state thermal conductor is greater than or equal to heat conductivity of the positioning structure. It is noted, as per the teachings of Witt above, that the tray is also made out of graphite like the solid state thermal conductor.
Bhat teaches a positioning pin 22 Fig. 1 that is integral with the tray 10 Col. 2 line 30-Col. 4 line 33.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the positioning pin/, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  MPEP 2144.04-V(a). Thus, because it was known to make the positioning structure integral, as per the teachings of Bhat, It would be obvious to one of ordinary skill in the art, to have made the positioning structure of Witt also integral. See MPEP 2143 Motivation A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 5782979 to Kaneno which teaches multiple bearing balls/moving structures in the recess.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716